1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     GUSTAVO ALVIZAR,                                Case No. 3:18-cv-00425-HDM-CBC
6          Petitioner,
              v.                                      ORDER
7

8     STATE OF NEVADA, et al.,
9          Respondents.
10

11

12           In this habeas corpus action, the respondents were due to file a response to the
13   habeas petition by December 5, 2018. See Order entered September 6, 2018 (ECF No.
14   3) (60 days for response).
15           On December 4, 2018, the respondents filed a motion for extension of time
16   (ECF No. 8), requesting a 62-day extension of time, to February 4, 2019, to file their
17   response to the petition. Respondents’ counsel states that the extension of time is
18   necessary because of the time required to obtain the record for this case, and because
19   of her obligations in other cases. This would be the first extension of this deadline. The
20   Court finds that Respondents’ motion for extension of time is made in good faith and not
21   solely for the purpose of delay, and that there is good cause for the extension of time
22   requested.
23           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement
24   of Time (ECF No. 8) is GRANTED. Respondents will have until and including
25   February 4, 2019, to file their response to the habeas petition.
26   ///
27   ///
28   ///
                                                  1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered September 6, 2018 (ECF No. 3) will remain in

3    effect.

4

5                         4th day of _______________,
               DATED THIS ___         December        2018.
6

7
                                                      HOWARD D. McKIBBEN,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
